Matter of Hyra v Jacobellis (2017 NY Slip Op 01555)





Matter of Hyra v Jacobellis


2017 NY Slip Op 01555


Decided on March 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-02264
 (Index No. 1281/13)

[*1]In the Matter of Marek Hyra, appellant, 
vThomas J. Jacobellis, etc., et al., respondents.


Marek Hyra, Mahopac, NY, appellant pro se.
Costello & Folchetti, Carmel, NY (Gregory L. Folchetti of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Justice Thomas Jacobellis of the Town of Carmel Justice Court to reinstate certain charges formerly pending in that Court, the petitioner appeals from a judgment of the Supreme Court, Putnam County (Nicolai, J.), dated December 27, 2013, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
The petition was properly denied, and the proceeding was properly dismissed, as barred by the four-month statute of limitations applicable to CPLR article 78 proceedings (see  CPLR 217[1]; Matter of Holtzman v Marrus , 74 NY2d 865).
ENG, P.J., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court